Citation Nr: 0305616	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

Service connection was denied for PTSD, and for a nervous 
condition, by a February 1996 rating decision.  Although the 
record reflects that the veteran initiated an appeal to the 
denial of service connection for a nervous condition, he did 
not perfect his appeal by filing a timely Substantive Appeal 
and the February 1996 rating decision became final.  The 
Board notes that, in the instant case, the RO only addressed 
the underlying issue of service connection for PTSD, which 
indicates an implicit determination that new and material 
evidence had been presented.  Despite the implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Jackson 
v. Principi, 265 F.3d 1366, 1368-71 (2001) and VAOPGCPREC 05-
92.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 1999, a 
transcript of which is of record.  While the veteran also 
requested a personal hearing before a Member of the Board in 
conjunction with this appeal, that request was withdrawn in 
May 2001.

The Board issued a decision reopening the veteran's claim of 
entitlement to service connection for PTSD but denying the 
claim on the merits in August 2001.  In September 2002, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) issued an order, pursuant to a Joint Motion for 
Remand to the BVA and to Stay Proceedings, vacating the 
Board's August 2001 decision and remanding the appeal for 
further adjudication.


FINDINGS OF FACT

1.  Service connection was denied for PTSD, and for a nervous 
condition, by a February 1996 rating decision.  Although the 
veteran initiated an appeal to this decision, he did not 
perfect it by the filing of a timely Substantive Appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for PTSD bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

1.  The February 1996 rating decision denying service 
connection for PTSD, as well as a nervous condition, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (1995 and 2002).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  VA's authority to provide such additional assistance 
is provided by 38 U.S.C.A. § 5103A(g) (West Supp. 2002) that 
states nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Duty to 
Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).  Here, the 
veteran's claim was filed before August 29, 2001, and, as 
such, these changes are not applicable in the instant case.  
In any event, the instant decision reopens the veteran's 
claim for service connection for PTSD and, as addressed in 
the remand appended to this decision, the Board is referring 
that claim to the RO for additional development, to include a 
review of the claims file to ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.  

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  These criteria are no 
longer based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32.807-32.808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).

38 U.S.C.A. § 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the veteran's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2002).

Factual Background

The evidence on file at the time of the prior denial, 
included the following:  The veteran's service medical 
records; a March 1995 VA Form 21-526, Application for 
Compensation or Pension, in which the veteran claimed 
entitlement to service connection for a nervous condition; 
private medical records dated in 1986 and 1990; VA outpatient 
treatment records, which cover a period from 1989 to 1996; a 
report of a September 1995 VA Social and Industrial Survey; 
and a report of an October 1995 VA medical examination for 
PTSD.

Final Decision - February 1996

In the February 1996 rating decision, service connection was 
denied for PTSD because there was no confirmed diagnosis of 
PTSD which would permit a finding of service connection.  
Further, it was stated that the evidence available for review 
was inadequate to establish that a stressful experience 
sufficient to cause PTSD actually occurred.  Service 
connection was also denied for a nervous condition, to 
include immature personality diagnosed in the service medical 
records, and a dysthymic disorder diagnosed on VA 
examination.

The record reflects that the veteran submitted a Notice of 
Disagreement in March 1996 regarding the issue of service 
connection for a mental disorder.  A Statement of the Case on 
the claim of entitlement to service connection for a nervous 
condition was issued to the veteran in April 1996, with 
Supplemental Statements of the Case being issued in August 
and October 1996.  While the veteran's attorney submitted 
several requests for copies of the records contained in the 
veteran's claims file, no timely Substantive Appeal was 
received to perfect the veteran's appeal, and the decision 
became final.

Evidence Added to the Record

In a February 1998 statement, it was contended that the 
veteran was entitled to a grant of service connection for 
PTSD.  Various records were submitted in support of this 
claim, including a private psycho-diagnostic evaluation 
conducted in July 1996 by J. M. W., Ph.D.(Dr. W), a 
psychologist, which includes a diagnosis of PTSD based on 
claimed in-service stressors.  Also added to the file is a 
September 1997 mental status evaluation report from the 
Center  for Holistic Therapy.  

In support of his application to reopen his claim for service 
connection for PTSD, the veteran asserts that his PTSD is due 
to abusive treatment he received while on active duty, to 
include being assaulted by a superior.  

The veteran's service personnel records were also added to 
the file, as well as the command chronology records from the 
base in which the veteran underwent his basic training.  The 
Head, Archives Section, of the Marine Corps Historical 
Center, noted that "[w]e have no records of any 
Congressional investigations or IG investigations of the 
[Marine Corps Recruit] Depot[, San Diego,] at this time.  The 
Personnel Management Support Branch (MMSB) also reported that 
they were unable to verify the death of a Marine due to 
hazing through the unit diaries.  They also noted that they 
"have no means by which [they] can verify any congressional 
inquiries regarding recruit training.  The unit diaries do 
not show any recruit was killed during training by a training 
instructor."

The veteran's enlistment application notes, in part, that he 
had been arrested in July 1969, and charged with illegal 
entrance.  He was released to his parents, and no other 
action was taken or pending.  This action was not considered 
as requiring a morals waiver.  His service records show no 
indication of any disciplinary problems on active duty prior 
to 1972.  In May 1972 he was cited for failure to obey a 
lawful order, and failure to obey a direct order.  That same 
month, he was counseled that he was not recommended for 
promotion due to substandard conduct.  In July 1972, he was 
cited for using disrespectful language.  In November 1972, he 
was cited for failure to go at time prescribed to appointed 
place of duty to wit: Battalion Physical Drill Formation.  
That same month he was counseled regarding the military law 
provision concerning frequent involvement of discreditable 
nature with military authorities, and warned that further 
involvement or lack of improvement in deficiencies might lead 
to a discharge by reason of unfitness.  Further, in December 
1972, he was cited for use of disrespectful language and 
deportment toward his superior in execution of his duties, 
and wrongfully appeared at Company Headquarters without 
collar chevrons displayed on utility shirt and in an unclean 
utility uniform and accouterments thereto.  Nothing in these 
records reflects that the veteran was ever assaulted or 
disciplined because of physically assaulting another 
individual or individuals.

The service records reflect that the veteran wrote to his 
mother in November 1972 requesting that she contact a member 
of the United States Senate on his behalf regarding the 
treatment he received from Sergeant F.  He asserted that 
Sergeant F was prejudiced against blacks, fat people, anybody 
with any amount of hair, anybody that had ever taken dope, 
and anyone that had been busted.  Further, he reported that 
Sergeant F degraded his character by giving him jobs that 
were below his rank; announcing everything he did wrong; that 
he used a favoritism system to see who got the bad jobs; and 
instructed him to do a number of things at the same time 
which made it impossible to get them all done.  The veteran 
also asserted that Sergeant F did this just so he could 
harass him (the veteran) about it.  
In response to the Senator's inquiry on this matter, an 
official with the Department of the Navy reported in May 1999 
that an inquiry failed to substantiate the allegations 
against Sergeant F.  It was noted that the platoon which 
Sergeant F was in charge, and which the veteran was a member, 
was small, which enabled the sergeant to devote more time 
than would normally be available to the individual care, 
training, supervision, education and development of platoon 
members.  Moreover, it was stated that Sergeant F's 
enforcement of regulations concerning weight, haircut 
standards, and alcohol and drug abuse had been concentrated 
and firm, yet fair.  There was no evidence of demonstration 
of prejudice on Sergeant F's part due to any individual's 
race, color, creed, or disciplinary record.  Work details 
were assigned and distributed evenly and according to the 
needs of command.  It was stated that the veteran had not 
been assigned any details which had not been, or were not 
being performed by platoon members of equal grade.  
Additionally, it was stated that the veteran's performance of 
duty was characterized by his lack of response to all 
attempts at improvement of his manifold deficiencies, which 
included an overweight condition, chronic unkempt appearance 
both in and out of uniform, lack of respect for authority and 
regulations, nonadherence to courtesy and contempt for his 
seniors.  It was further stated that the veteran required 
continuous counseling in these areas, and that his 
allegations of harassment and degradation of character were 
reflections of the veteran's resentment of counseling 
attempts by his superiors at various levels.  Also, it was 
noted that the veteran's commanding officer had recommended 
him for discharge by reason of unfitness due to his frequent 
involvement of a discreditable nature with military 
authorities.

The records confirm that the veteran was recommended for an 
undesirable discharge under dishonorable conditions.  In 
support of this recommendation were statements written by the 
veteran's platoon commander, platoon sergeant (Sergeant F), 
and the platoon's first sergeant.  All of these statements 
essentially noted that the veteran had received counseling 
for his weight problem, appearance, and attitude, with no 
improvement thereof.  Consequently, all of these individuals 
recommended that the veteran be discharged.  

A psychiatric consultation was obtained in December 1972 at 
the request of the veteran's defense counsel to determine 
whether the veteran could be diagnosed as having a character 
or behavior disorder.  It was stated that the veteran had had 
continuous difficulty dealing with authority through out his 
enlistment, that he had had numerous "office hours", and 
that his performance of duty was poor.  The veteran's family 
background was also summarized.  Specifically, it was stated 
that he came from a broken family; his parents divorced when 
he was 6; and his mother had remarried approximately 4 times.  
The veteran described his mother as a nondirecting though 
understanding individual who allowed him to do as he pleased, 
but he could only get along with her for short periods of 
time.  He reiterated that she remarried when he was 10, and 
that he did not get along with his stepfather.  Also, he did 
not get along well in school.  His grades were poor, he did 
not like his teachers, nor the work they disciplined him to 
do.  Further, he often skipped school for a week at a time.  
Additionally, he did not get along with the other students, 
and he felt that he was different from other kids; he was not 
a very athletic person, nor was he in the same social group 
as most of the students.  He had very few friends.  The 
veteran also stated that he had difficulty as a child because 
of his obsessive stealing.  Although he often stole from 
other students and his family, he was only caught about 4 
times.  However, he stated that he grew out of it.  He quit 
school after completing the 9th grade, and joined the 
military "to get away from it all."  Since joining the 
military he had had continuous problems.  After 11 months on 
Okinawa during his first tour he had a problem with his 
command until his rotation to CONUS.  While in California, he 
began have problems there, and was sent to a psychiatrist, 
but was transferred when the problems did not resolve.  The 
veteran reported that his purpose was again to get away from 
his problems, but that he had found that his problems 
followed him wherever he went.

Following the psychiatric examination of the veteran in 
December 1972, the examiner's overall impression was 
inadequate personality, severe, existed prior to enlistment.  
Moreover, the examiner commented that the veteran was not 
mentally ill, and was responsible for his behavior.  The 
examiner did acknowledge that the veteran had a long standing 
diagnosed character and behavior disorder which did not and 
would not require hospitalization.  Further, the examiner 
stated that the veteran had made a poor adjustment to the 
military service despite appropriate leadership, counseling, 
discipline, or other appropriate methods.  Also, the veteran 
was found to have a long standing inability to adapt to most 
situations involving any degree of pressure as documented, 
and relationship with authority figures which subsequently 
led him to use poor, immature judgment and behave in a 
similar way.  The examiner's recommendation was that the 
veteran be processed by his local command for an 
administrative discharge by reason of unsuitability without 
recourse to further psychiatric evaluation, hospitalization, 
or Medical Survey Boards.

The veteran was ultimately discharged under honorable 
conditions due to unsuitability.

In various statements, and at his April 1999 personal 
hearing, the veteran contended that he had PTSD as a result 
of his experiences during basic training.  The veteran also 
testified that he was not in any legal trouble when he joined 
the military, that he did not have any behavior problems 
growing up, nor any difficulty with juvenile authorities.  He 
testified that he quit school because he was "stupid."  He 
testified that he did not have discipline problems in school; 
he was not disciplined for behavior problems while in school.  
Further, he testified that the results of his testing on 
enlistment were above average.  On his 5th day of boot camp, 
he testified that he was sent to the duty hut were they 
basically tortured, screamed, and beat on him for hours.  He 
reiterated his account of two brothers who reportedly went 
into the hut and had to be taken away in an ambulance.  
Moreover, he reiterated his account that he was forced to 
lose 5 pounds a day during his first 6 weeks of basic 
training; he testified that he went from 220 pounds to 142 
pounds.  He testified that he went from a person who never 
had a bit of trouble at all with school, or grades or tests, 
to a test where he only scored 34 points out of 100.  
Additionally, he related an incident where he passed out 
because of heat exhaustion, and he was revived by someone 
slapping him.  He testified that most of his trauma occurred 
during his first 6 weeks of service, and that he started 
having problems during his second tour in Okinawa.  
Specifically, he reiterated his contentions that he was 
harassed by Sergeant F during this period.  He acknowledged 
that he saw a psychiatrist in May 1972 after he "freaked out 
on a corporal," and yelled obscenities at him.  

The record reflects that in August 2000, the RO requested a 
VA medical examination for the veteran regarding his PTSD 
claim.  However, this request was canceled when it was 
determined that the veteran was incarcerated for a felony, 
for which he was scheduled for release in May 2001.

Analysis

As noted above, the veteran's PTSD claim was previously 
denied as there was no medical diagnosis of PTSD.  The 
additional evidence added to the file since the prior denial 
includes private medical records that contain diagnoses of 
PTSD, and attribute it to the veteran's military service.  
Further, additional service records have been added to the 
file which tend to provide a "more complete picture" of the 
circumstances surround the veteran's military service, to 
include his in-service psychiatric evaluations.  See Hodge at 
1363.  Accordingly, the Board finds that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In short, new and 
material evidence has been presented to reopen the veteran's 
claim of service connection for PTSD.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Because of the change in the law relating to claims for 
service connection for PTSD based on personal assault noted 
in the above decision (38 C.F.R. § 3.304(f)(3)), and the 
failure to attempt to obtain the records relating to the 42 
Congressional Inquiries regarding alleged maltreatment of 
recruits noted in the Command Chronology dated in March 1971 
(see page 22 of the Command Chronology in the claims file), 
which was specifically noted in the joint motion as a basis 
for the vacate of the Board's August 2001 decision and remand 
of the veteran's claim to the Board, the RO should attempt to 
obtain any available records related to the veteran's claimed 
in-service stressors, and notify the veteran of his 
responsibility to obtain any relevant evidence pursuant to 
38 C.F.R. § 3.159(c)(2).

The RO should also ensure that all notification and 
development action required by the law and regulations 
implementing VCAA are fully complied with and satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  

2.  The RO should provide all notice 
required 38 C.F.R. § 3.304(f)(3) with 
regard to potential sources of 
corroborating evidence of the veteran's 
alleged stressors.

3.  The RO should make all reasonable 
efforts to obtain the records relating to 
the 42 Congressional Inquiries regarding 
alleged maltreatment of recruits noted in 
the Command Chronology dated in March 1971 
(see page 22 of the Command Chronology in 
the claims file)

4. Thereafter, the RO should readjudicate 
the claim for service connection for PTSD.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 



